Citation Nr: 1809558	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  13-36 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for entitlement to service connection for lumbosacral strain, now claimed as back pain.

2.  Entitlement to service connection for lumbosacral strain, now claimed as back pain, to include a due to service-connected disabilities.

3.  Entitlement to service connection for a left foot condition, to include as due to service-connected disabilities.

4.  Entitlement to a disability rating in excess of 20 percent for residuals of crushing injury, right foot, with scar and plantar fasciitis.

5.  Entitlement to a compensable disability rating for Achilles tendinitis right heel.

6.  Entitlement to a compensable disability rating for Achilles tendinitis left heel.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to January 1992.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

All issues, including the reopened claim for service connection for lumbosacral strain, are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 1992 rating decision denied service connection for lumbosacral strain.  The rating decision was not appealed, nor was new and material evidence received within the appeal period.

2.  The evidence received since the last final rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for lumbosacral strain, and raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The July 1992 rating decision that denied service connection for a lumbosacral strain is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 20.302, 20.1103 (2017).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for a lumbosacral strain.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing the evidence added to the claims folder since the unappealed July 1992 denial, the Board finds that additional evidence has been received which is sufficient to reopen the Veteran's claim for lumbosacral strain. 38 C.F.R. § 3.156(a).  At the time of the July 1992 denial, the Veteran did not have any lay statements to describe his back symptoms.  Additionally, there were no recent VA records noting treatment for his back.  In a May 2011 statement, however, the Veteran's spouse wrote that her husband has had back pain for as long as she has known him.  Additionally, the Veteran's claims file contains treatment from the Richmond VA medical center from 2009 to 2011.  These treatment reports mention back pain numerous times.  This new evidence raises a reasonable possibility of substantiating the Veteran's claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been added to the record since the July 1992 decision, and the claim must be reopened.  Any deficiencies in VA's duties to notify and assist will be addressed on remand, as no final determination is made here.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for lumbosacral strain is reopened, and, to that extent only, the appeal is granted.
REMAND

Concerning the claim of entitlement to service connection for lumbosacral strain, the Board notes that the Veteran has not had a VA examination to determine what, if any, condition he has, and whether it was caused by active service or related to his service-connected disabilities.  A VA examination is necessary to determine the etiology of his lumbosacral strain.

Concerning the claim for a left foot condition, in the May 2011 VA examination report, the Veteran's left foot condition was never diagnosed.  Additionally, there was no opinion as to whether it was directly related to service or secondarily related to his service-connected disabilities.  A VA examination is necessary to determine the nature and etiology of his left foot condition.

Concerning the increased ratings claims for residuals of a crushing injury, right foot, with scar and plantar fasciitis; and Achilles tendinitis of the right and left heels, the Board notes that the last time the Veteran had a VA examination to determine the severity of these service-connected disabilities was in May 2011.  In the September 2016 VA Form 646, the Veteran's representative noted that the Veteran's service-connected disabilities had worsened.  A new VA examination is necessary to determine the current severity of these disabilities.

The TDIU claim must also be remanded, as it is inextricably intertwined with the above issues, the determinations of which could markedly affect its outcome.
See Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following actions:

1. In accordance with the provisions of 38 C.F.R. § 3.159(c)(1), make efforts to obtain all VA and private treatment records concerning the claims on appeal.

2. After the above has been completed, schedule the Veteran for VA medical examinations to determine the nature and etiology of any diagnosed conditions concerning his claims for service connection for a lumbosacral strain and a left foot condition and the severity of the service-connected residuals of crushing injury, right foot, and Achilles tendinitis of the right and left heels.  Prior to the examinations, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this review took place should be included in the report.  

For any diagnosed disability related to the Veteran's claimed lumbosacral strain or left foot condition, an opinion must be provided that such disability is either at least as likely as not (a 50 percent or greater probability) caused by or etiologically related to the Veteran's active service or is proximately due to or chronically aggravated by the Veteran's service-connected disabilities.  If there are any claimed disabilities for which a current diagnosis cannot be rendered, the examiner should so explain.  

With regard to the service-connected residuals of crushing injury, right foot, and Achilles tendinitis of the right and left heels, all indicated tests and studies should be performed, in accordance with the pertinent Disability Benefits Questionnaires for these disabilities, and all findings should be set forth in detail.  The examiner should identify all complications and symptoms attributable to the Veteran's service-connected disabilities, in accordance with the rating criteria.

The examiner should also determine the functional effects of the Veteran's service-connected disabilities (listed in a March 2013 rating decision) on his ability to secure and follow a substantially gainful occupation consistent with his education and occupational experience.  

All opinions must be supported by a detailed rationale in a typewritten report.

3. After the completion of the above development, and any other development deemed necessary, furnish the Veteran with a supplemental statement of the case and give him an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


